.      ,




                OFFICE   OF TliE   ATTORNEY    GENERAL   OF TEXAS
                                      AUSTIN
    OROVER SELLERS
    AI-IURN~ GCNLRAL




    Brig.    Oen. Arthur Be Knlokerbooker
    The AdjutantGeneral of Ta.ar
    state Capitol
    Aurtln, Toxar

     Dar sir:




                                                          OpiAiOA,l/hi&




                                              8@.ro8, doer the
                                             tiAM IA ore08
                                            tad, or 18 the oi-
                                          h8 expirationt




            In that oapaolw duringthe bmur8 Of hi8 Of-
            ii00 IA t&O MjUtRd fbAW81'8 DWU%MAt?
    .
        ‘.




Brig. Qea. Arthur11.Xnfokerbooker,page 2


        BObI'd8utOMttOdl~, or 18 h0 rppointedmd n-
        quired to riga an oath of Off108 br the Seare-
        hrJ o? st8t*ts
          Th. TCIXUB8tiOlUl   8rd Al'moq ?Mu'd ma8 om8ted
w  8A AOt Of the ~gfBhdXK'0       1935, 44th Leg., p. 42,
ah. lw), vbioh bu kOA amended imbrequentl ktaglgs,
;t         LB. for 402, 800. 3~ hot8 1939, 16      ., P-
               me &rt l'Wl81OA18 oontalned in APtlale
&b8%r%f8        &notated Ciril Sktuter. Beationlo?th8t

              nbOtiOA 1. ThOr. 18 hereby arO8tOdth.
        %XAl&&iOti      fhAl'd~O~~~tOb4            OWpO8ed
        Of tf?O (5) ROl!&WBVhO 8-1       Ml'70 VithOUt00)
        penrationotlmr thm their ratunl,neoersaryox-
        penservhll8 tluv.1       011 the burLA    or the
        Baud. no80 tbX'M ) iadlridUd8 vho UO 8Ot-
        iAg 88 AOEbOP8Of th0 hXcA8 ~dfOM1 OIurd
        Armory Bard a8 orvstadand doiined% Chapter
        366 of the ReguUr Sarsion o? the Forty-iiith
        tegi818tUPOOf the sta t0    Ofh X88OA th 0  lffOO-
        tiV8d& OOf thi8 AOt, tO@h@r With the BeAiOF
        rotlreofficer   of the Hatioaal Guard oi Tum8,
        Aot Of the thlW0 (3) 8bOVe EeAtiOMd,     and th0
        senioreav8lv oftleerof said Owrd, aball con-
        8titUt8 th0 fA&tm MIbO~8hip Of th0 borrd 0~
        8tOd w thl8hot. Of the three (3) lndlvldualr
        flr8t aboveRCIA~~OAO~the oldort rhtil hme the
        init% tOl'E   Of 8iX (6) mU'8, tha AOXt Obb8t
        th. iota?(4) fear Md the rOUA@8t      Of th8 thPO0
        (3) the tvo (2) par lnltlkl term. Of the either
         tvo (2) mmber8,   the     oar*     drfoor rhall have
         the three (3) you tom, ud the other the OAO
         (1) yeu ten. All mob initfti tOFIu 8-1                 -~
        d&O   f?Om th0 tit0      tbf8 AOt   b8OOple8 lifOOtiVO.
        mC8pt 88 8bOW JWOVidOd,the tOFUI Of WabOl'-
         ship on mid   Board dall      be of   *lx (6) yesrr'
        duration.
              "Esohmemberof 8ald%wzd 8hall,vithln
         rlftaea(15)day8 from the aaJ tpoa vhioh thl8
         Aot becomerefieotire,.or from the &to of hi8
         lweipt OY notloe of him eliglblllt~to rem0
         to fill 8 V8U8AO7,qUali~ m trki.f-JgWld illfAg
         01th th s00la~    Of St& th8 OOA8tlidItiOAd
                                                                                   289

Brig. @en. ArthurB. EUakerbocker, page 3


        o8t.hof office.            t0 qU81*‘, OXPfX'8tiOA
                                    Fdluxw
        of   thr    term   of   8
                         member, or the 0a~urren04o?
        bl4 de8th,realgnatlonor ln4lllJiblllt~   to lorvo,
        ahsll ornate8 rbobncy in mob wmbor8Np      vhloh
        ah411 be filled ln the follovlngIyTn8r: Yith-
        in fiV8 (5) &a78 bf’t4r th9 OOOUCM~O4 Of 8
        racano~      the Adjutant          Oenerbl     of   Tour     rlall
        aertitJto the 34ar4tw of State md to tb of-
        fla4r oono8med, th.8 mm   of the 84nior4otlr8
        offic4POf the 18tiOll41 duud of TeX48 vho l8
        not than ooouwing an unexpiredterm 88 8 mmber
        ot   r&id    BObl’d,    togOther       Vith    the 14         ortell
        in VhiOh the Y804Zi47 OXf8t8.                   Th8 Of    iO4r VhO84
                                                               “.B”h
        n4m4 i8 80. oertiiled,or thO84                    l8ter   a4rtlfled  88
        $%dnb?te~pX’cWided,                  8hAfib8        oliglbletofiu.
        8U4h VbCU¶Oy.           &    Ob80     8U4h O??fMr          8h4&      fO2
        uly FObBOA,ftil to gualiry rithia l p er io do?
        ffft8OA (15) dby8 ?Xa ths d&4 of mob 44l'tl?iO4-
        tlon, the aald AdjuutmtCerkml-rImI forthvlth
        certie thrt frot to the Seawtary o? St8t.4,    and
        ah411 oertl?yto him a.adto the o??loeraonoerned
        the neme of the next senior rotive offloor of the
        rrld Guard ln like mumor 48 h4r4ln8bor4provided,
        and 80 on until GUI Offit4r 80 aertlffedqUtil?148
        to fill the v8ounay.
             "AA botire orriuer,     vltNA  the manlAg of
        the 8bove~OTilcioIi8,    8-1     b8    m?N-v    a-
        d88iOMd OffiC4P Of tba kfA4 Of-tile      uid Ouud,
        other than retired offloer8.                     lo olmlg8 la mill-
        t8lVJ 8t8tU8 Vhil.   l la sdOZ’
                                      b Ad A0 FO-t       Of
        bn aotir4 0??104rfor age or 14zqth o? 84-0s
        ahall 8??ea$hi4 lllglblli~ to 88rv4 out hi8
        tsn884llrelnberOf88idBo4l'd~bUtifh44~1
        l-48lgn  ?rom or bo sepawted    troll rctiV8 8er~l~
        in rbld 18tfoIWlbrtard,othemln thM b 8Uoh
        retirement,he lh4ll th4reb beoom lnellglblo
        zy8z;fep           to or servfa4on the m4mkraNp
                        .
              "....I

                   Art1010900, V&IOA’~                 &notated      CIVIL Strtutsa,
-4~38    b8 fO~OV88
                                                                                                      290


Brig. Oen. Arthur 8.                  Mokerboakep,            p8g8 4


                .xil ofrio4ra0r the g8tfOA8lt3~8rdor Toxaa,
        8h4l1    b0 rp  lnted rad 0080&88iOAOd4 the &tOFn-
        Or)Md     8 hdr hold their poaltloaauntil they ab8l.l
        have reaohed tha l@ or 8irtpfOtW     -8,    UAloar
        8i.icMC   retired4 I’ebBOn Of N8igllltiOll4,di8-
        8bilit Ol'for 08U84 to b8 drterrinedw 8 Oaurt
        martIAI or en errioi0n0~bawd legallyoontoabd
        for that pur~Ose.~

                                       Annotated
                 h'tid.8 5803, VbZ9.Wxt'B                               citil       8tdUt48,
read8    a8     r011OV82

                 *fii     orri0er8        0r the kti+al bard   0r Tour
         a&l1 be oltlz4n4               0r  the UpLtod 9kt48, over
        tVeAtp IA
                aend,
                   under l
                         irtprour                              your     et   rg4,
        '8ind 8hrl1 t8k4  8d rubrorik th4 4ffiOi.d 04th.
         end 8ha    bV4 8UUOO88fA~    p8884d the 04liQd
         4xualMt1oA    48 pmaoribed T;r the bV8 Of the
         Untted atrt48.'                   .
                 Al’t1014      w!?,       VOI’QOIi’8   Amctated CiTff               SktUt48,
tied8, iA p8Pt, 88 ?OiiOV8$.
                                                          _~
                 .Im orriabr0r thirotitb mllitirvb0
                  od the l*
        h48 Pea0 I;                          Of 8ir~*?OUFp4~8B8~k
        platedup00 the ntiml                     libt W the 60wmwr.
        ...
          Iti8 ~~At?lWBthO       ~bOn-QUOti&h=#    tb$ OX-
PirdiOA of the ten Of 4 ~8Ib.r Ot th8 B4Ud 4P48t48 4 18-
oana~ vhloh ir to b8 flued by the ‘88Aior roti? offio4rL"
O? the     B&tio& oU8Fd                Of trX88.        A mwrber      VhO84     tm       h8     OX-
P-d    i8 blfgiblbior 2'48miAtI84Atii h4 i8 thb '84AiOF
rotire offloor."   AA OffiOb, vho h48 k4lL F8tiFO6 f8AOt
4lQiblo b408U84 b4 18 A0 langb8’ “MtfYO.”    I[OVbV4?, th4
mor4 f8Ot  *hat ul b&it*   of?la4rh88 ncohod the ag. 0r re-
tiPembnt doe8 AOt di8qM                          hf.E b444E8* ho FOE8fXU '~OtiVO,'
AAtll plaoed            upon   the     ret+wd        lf8t 4     the    Ootbmot.          AMum-
ins   that P’&ff;~4~‘t~~
                                     to aa orriabrvho h48
                                                 refer8
    A                     bar  g r480h4d the age o? ?4ti%Ji4At,
Vban~&       that qU48tiOnIn th8 gO~8tlV8~oth*mi8*, in the
8??1rr%8t1v*.
          'chs iOt doe8 not bXpP4881~ 8ktb that                                   8 8IMbOr
~Ontinusa in Offi    Until hi8 8U404880~ qPillt188,                                    but     ruoh
                                     pege 5
    Brig. &a. Arthur B. lblckerbocker,


    18 the generalrule. m4 COA8titUtiOA0r Texaa provide8
    that 'all offloeravithla the State lh4ll continueto per-
    fOrtith4 dUt148 Of th4Ir 0??1048UAtii their 8U40488Or8ah411
    b4 duly qurllfied." (Artlo XVI, 840. 17) The geaeml rule
    88 to holdingover ~4Vail8 etea In the rbaeaae 0r q   ox-
    pro88 ooaat~tutional or rtetutoq protirlon. 34 Ter. Jbr.
    no.
              Thcr4?oly,Inw8ver to p ur leaond au48tiO&
    hold thrt VhOA 4 tela Of 0??1044Xpti48,th8 A4mb4r of t::
    Board COatfAn in 0rri04UAti1 hl8 8u004880rQU4~fi48.
                 The wx48 COA8titUtiOA,
                                      ArtI     XVI, 84otiona33
    Wd    40,   read 88   fOllOV81

              ‘Sea. 33. Th4~hOOOUAtbg offiObr8Of thi8
       8kto r~~~~~r~wnor~~rvurrntupon
       th8 Trearur7in furor 0r any perwa, for 8rl8x7
       Or oOqIOtt88tioA  88 agOAt, OffiO8rOr 8ppOfAt44,
       vho hold8 rt the 40 tim4 ug other o??lc4 or
       pO8itiOA0r honor, tl'U8tor profit,under tbi.8
       St&o or th4 United    Strtoa,4xoeptaa preaorlbed
       in thi8 COA8titUtiOll.?'rovldod,th4tthl8       PO-
       8triOtiOA88 to the &Wing       and prying 0?4W-
       m&ate ttpo~the Treav       ab&U not 4ppl~ to of-           'i
       rlo4r8   or the RatieAal darrd  0r T4x44, the mtion-
,      al aarrd P884rV8,thb o??iwrB 848OFV4COW8 Of
       the mt4d 8kt48, AOF to 4Alirt4dWA Of th4
f      g8tiOAd ouud, th8 lhtiO& @tlU'd       R488l'V4, thb        i
!    . Orgutired~484l'V48   Of the UAltedSkt48, AOF t4
       ntlred OffiOOr8 Of th0 United Skt48 m,          II&v,
       ti I[rrins   cOrp8, md FetitWd Vm8~$     OffiObr8
       UIdFOtiXWd bA.u8t4dEM$AOfthOvnit8dsfi8t48
!
c      m,      YaVy, and IlrrinbCOl98.*
                  '800. 40. I(0 pOt'8OA8hd1 hold 01 4X4~0~84,
           at the 84A4 tUBOr EON thrn 4A4 afti offi Or
           OEOiUWAt, 4Xf34ptthAt Of a8tiO4 Of P4844~ COUU-
           ty Ccmwla8loa4r,Not       Publlouid Po8tmater,
           OSfio4r 0r the mtib 3     mmrd, the RrtIoA41ml8rd
           Roaervo,4~d the Ofii44r8R444m Cor98 O? th4
           United State8 8ad btdiatedIOA of the B4tion81
           onud, tha NrtlonslQmrd Rea4rve,ud the 0~
           gutfred   b84PV48 Of the tlnit4d  8trtO8,4.Adre-
           tired   ofrioer8 0r the Unltod llktea Al-q, Raw,
                                                                                                      292

                                 pagr 6
Brigs:Qen. ArthurB, KAlok8rbook8r,


          utd wulf.~ Coma, md r4tindvur8Atbrrib
          4r8.  8ad retired bAli8tOd m4a b? the United
         8tat48 drmJ# IIav, Utd JbriAO CeZ'pB, QAl888
         bthbFVf88   8p4Oiru7 providwlhenIn. Prorid-
         ed, that   nothlng IA th.l8 deaatitutlen8h4l3
         ba oonat?ubd to pr0NbI.t 8A brfioor8r bAl.f8t-
         ld m8A Of the #8tiOlWl   &ux'~,   8ad th4 #8tio&
         ottlpd n484~~4, 8r &A 4??iO4rittthb OffiObr8
         8484FV4 Cbl'pB OfthO t.b tftOd  8trk8, lSM OQ-
         Libtbdm8~ iA t&8 0rguiia.d      ~erbtrb8 Of the
         utit4d         Sktea~      4~   r4tlrbd     brfl04a-8        4f   th4
         Dnikd          8trt.48 hl'ay,I8q           UXIUU~AO           COllp8,
          uad retired vururt 8??iOblr, and ntired
          4Ali8tOdBt8ttOf th8 Unltod bt8t48 dlWJ,                            Raw,
                          from ho
          8Ad IhriAO cOPp8,             lAooAjuttotleA
         1~1th8uah 4rri04q   other Y 4 104 or p481-
          tion     0r    boner,     tru8t    01    mefit,    uadbr         tblr
          State or th8 Wnlted 8t&48,   or ?FOm VOW
                 Bl4ati4ty o ett+-8l,8p eo l83
                                             o r P r iR u y ,
          lt7
          in t 3a Stat4 vh4A bthervfw parrlirid.~
           The Adjutant Oeaeml   and the A8airtutt Adj?ttUrt
00ttbra u8 4??104r8 4r th8 mtibtu       ottud 4r ~4x48, hold-
lng the rmk 0s brimor-geaer8l and 0814~~41       m8p4otirbl
Their rtatut 48 mtlonal    0uu-d 8ffia4r8rloa8 v4uld ttbt d;-
quell-           them for        other   8kt4      4ffiO48   or 84Jlbmt.                  Her-
WU,        ia 8dditikk~k b tg lffiOO~8 fa th4x4ti4A41@?Uda
the lidjttbttt 04~4~818~d.bi8b8i8t8At 8F4 8trt4 bffi8iti8
wpeitttedlq th Governor rod, in mtoh aapaoi , reoeiVoa~-
nual 84lei88 under the rp     prlatiea bill4 PLW8 ,x945,
49th Leg., oh. 378, pb 810 r- ohdor the mme bill,
84bFf48U'44~ro~1&4d?4r         the sewetuy    (Bina,2I.F)utd
th4 Clerk (aeoativ4 lWor4tuy) of tb4 %X48 Ratiuu) 6UA?d
holy   boUd   (804 PO !h).   IQo u rlpi?44n, the l8v8-q uetp                                                d
44lk8titlltiO~
             proYi8iOXkb
                       prehlbit .th8MjUtMt                                          h8Fti        md
th0 ~8i8kntMfoknt~~~lhsrhol~bi~a~                                                           tb
tV0      ultisbd      pO8iti4A8 AAdO, th4 &4I4Fy Mube                               mbP4?8F4,
*4 amv8r           Jbur g&&gg&&        *t-h*-*
          Under th8 prot181ea8 0r Artful0 589Ob, qubt8d
above, vhon 8 r&owoy oaaur8 4A tho baud, the AdjUtUtt
04Abrul i8 WQUiBd   t4 Ob~iiJ k thb LkO~4t83-3  Of 8kt4,
ad to the bfff48rooaceraed, th4 A8m4 4r th4 84Ai8l'    MtiV8
l??iOOr Of th8 ~~tIUtalQztrrdb? ?4X88 Vhe 18 Abt th4A 40*
Wqqitq           aa unexpired t8n               88 l Bomber      Of    mid        BWFd.     Ia
Brig. 08~. Arthur B. EDiOk8dOk8r,   pago 7


mtr 4pfaf4a, maoh 08rtiiIoAtioA0&18tituk8 ~WpOiatAOA8
Of th el??fObr VbOU ttWi018 84 OOrtifiOd~ ~bVbV4~~ the 8t&t-
ttte ~Qllfl'O8 tftd fbtiEb4F804p~illtd   8-1,ritbin15
d878 from tbtidrt0 Of POObfpt Of 8ttohB4tfOea ~Uaify by kit-
~ti?~tithth@            ~ol'e~O?S)kt8tho       44l~8titUtid
08th 4f 0rri04.  I? h4 ml.8  t4 80 quJifX,  thburdjpt4at
&moral18 nqulrdtb      aert*   the ~8ma l? thonuk 8eaibr
l0tive 8rri0u. Thont4r4, la 4nIV8? to pur